Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 6 claims 1-5, 7 and 14-16 in the reply filed on 5/18/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5, 7 and 14-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1-5, 7 and 14-16 is objected to because the negative language limitation of independent claims 1 and 16 is unclear, therefore is indefinite.  The claim recites: “first coupling structure for electrically coupling the first substrate and the second substrate to each other not existing, “.  It is unclear what specific element is to be considered “not existing”.  The figures representing the elected invention demonstrate the first and second substrate/wiring layers coupled.  There is further a through via electrically coupling the first substrate/wiring layer to the second wiring layer which is in turn 
Appropriate correction is required.

Note: For the purpose of the following prior art rejection, interpretation of the claims is based upon what is shown in Applicant’s figures 1A-C.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7 and 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoaka (US 20150035109 A1) in view of Umebayashi et al. (US 20150270307 A1) .


    PNG
    media_image1.png
    478
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    692
    537
    media_image2.png
    Greyscale


Regarding claim 1, both Kataoka and Umebayashi et al. disclose a solid-state imaging device comprising: 
a first substrate including a first semiconductor substrate and a first multi-layered wiring layer stacked on the first semiconductor substrate, the first semiconductor substrate having a pixel unit formed thereon, the pixel unit having pixels arranged thereon (Kataoka Fig. 49 – photodiode/substrate 2, wiring 2a & Umebayashi Fig. 6 – first substrate having photo diode Tr2, wiring level 245) ; 
a second substrate including a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function (Kataoka Fig. 49 –substrate 9, wiring 9a & Umebayashi Fig. 6 – second substrate having elements Tr6-8, wiring level located in layer having interface 291) ;  and 
a third substrate including a third semiconductor substrate and a third multi-layered wiring layer stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function (Kataoka Fig. 49 –substrate 71, wiring 73 & Umebayashi Fig. 6 – second substrate having elements Tr6-8, wiring level located in layer having interface 291) ;  
the first substrate, the second substrate, and the third substrate being stacked in this order [NOTE:  As per Applicant’s figures representing the elected embodiment shown in figures 11A-C, the understood ordering is shown and understood as first substrate is the top, and stacked upon the second, which is in turn over the third.] (Both Kataoka and Umebayashi depict the substrates stacked in the order as claimed.), 
the first substrate and the second substrate being bonded together in a manner that the first multi-layered wiring layer and the second multi-layered wiring layer are opposed [ie. facing] to each other (As shown in Kataoka, the first and second wiring layes may be opposing/facing.  As shown in Umebayashi, the unlabeled dielectric layer having comprising at least one wiring level may be located on the second substrate such that it is opposing/facing the first wiring layer on the first substrate.), 

a first coupling structure for electrically coupling the first substrate and the second substrate to each other not existing, or not including a coupling structure formed from the first substrate as a base over bonding surfaces of the first substrate and the second substrate (Both Kataoka Fig. 49 and Umebayashi Fig. 6.)


Regarding claim 2, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 1, wherein the first coupling structure includes an opening provided from a back surface side of the first substrate to expose a predetermined wiring line in the first multi-layered wiring layer, and an opening provided by penetrating at least the first substrate from the back surface side of the first substrate to expose a predetermined wiring line in the second multi-layered wiring layer (Both Kataoka Fig. 49 and Umebayashi Fig. 6.) 

Regarding claim 3, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 2, further comprising a second coupling structure for electrically coupling the second substrate and the third substrate to each other, wherein the second coupling structure includes an opening provided by penetrating at least the first substrate from the back surface side of the first substrate to expose a predetermined wiring line in the second multi-layered wiring layer, and an opening provided by penetrating at least the first substrate and the second substrate from the back surface side of the first substrate to expose a predetermined wiring line in the third multi-layered wiring layer (Both Kataoka Fig. 49 and Umebayashi Fig. 6.)

Regarding claim 4, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 3, wherein the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi-layered wiring layer that is exposed by the opening comprise pads (Both Kataoka Fig. 49 and Umebayashi Fig. 6.)  that function as I/O units (Umebayashi - ¶145 – the pads, wiring lines and vias provide conductive pathways for I/O signals.  It is also further noted, even though Umebayashi teaches the capability of the functional language this limitation does not provide any further structural distinction.)

Regarding claim 5, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 3, wherein pads that function as I/O units exist on a (Both Kataoka Fig. 49 and Umebayashi Fig. 6.). 


Regarding claim 7, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 5, wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer are electrically coupled to the pads by the electrically-conductive material, the pads being different from each other (Both Kataoka Fig. 49 and Umebayashi Fig. 6.).  


Regarding claim 14, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 1, further comprising a second coupling structure for electrically coupling the first substrate and the second substrate to each other, wherein the second coupling structure exists on bonding surfaces of the second substrate and the third substrate, and includes an electrode junction structure in which electrodes formed on the respective bonding surfaces are joined to each other in direct contact with each other (Umebayashi Fig. 6.).

Regarding claim 15, both Kataoka and Umebayashi et al. disclose a solid-state imaging device according to claim 1, wherein the second substrate and the third substrate include at least one of a logic circuit or a memory circuit, the logic circuit executing various kinds of signal processing related to an operation of the solid-state imaging device, the memory circuit temporarily holding a pixel signal acquired by each of the pixels of the first substrate (Umebayashi Fig. 6 * ¶7, 103, .).

Regarding claim 16, both Kataoka and Umebayashi et al. disclose a electronic apparatus comprising: 
a solid-state imaging device that electronically shoots an image of a target to be observed, the solid-state imaging device including a first substrate including a first semiconductor substrate and a first multi-layered wiring layer stacked on the first semiconductor substrate, the first semiconductor substrate having a pixel unit formed thereon, the pixel unit having pixels arranged thereon (See regarding claim 1), 
a second substrate including a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function (See regarding claim 1),  and 
a third substrate including a third semiconductor substrate and a third multi-layered wiring layer stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function(See regarding claim 1), 
(See regarding claim 1),  
the first substrate and the second substrate being bonded together in a manner that the first multi-layered wiring layer and the second multi-layered wiring layer are opposed to each other, a first coupling structure for electrically coupling the first substrate and the second substrate to each other not existing, or not including a coupling structure formed from the first substrate as a base over bonding surfaces of the first substrate and the second substrate (Both Kataoka Fig. 49 and Umebayashi Fig. 6.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/3/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822